Citation Nr: 1214376	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  09-30 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for otitis media (or any residual thereof).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously before the Board in April 2011, when it was remanded for additional development.

In August 2010, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of this proceeding is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This appeal has been adjudicated by the RO and certified to the Board as featuring the issue of entitlement to service connection for bilateral hearing loss.

Upon further review of the evidence and contentions in this case, including the Veteran's statements and testimony presented prior to and during the processing of the Board's prior remand, the Board finds that the Veteran's claim additionally includes an implicit claim of entitlement to service connection for otitis media (or any residual thereof).  The issue of entitlement to service connection for otitis media (or any residual thereof) has not yet been adjudicated by the RO.  Furthermore, the Board finds that the issue of entitlement to service connection for bilateral hearing loss may include a contention that the Veteran's current hearing loss has been caused or aggravated by otitis media or some residual thereof; thus, the Board must defer adjudication of the issue of entitlement to service connection for bilateral hearing loss until there has been proper adjudication of the inextricably intertwined claim of entitlement to service connection for otitis media (or any residual thereof).

The Veteran's service treatment records document that the Veteran was being treated for otitis media following an upper respiratory infection in November 1967, just one week prior to his separation from military service.  Among other contentions in this case, the Veteran has testified that he was receiving medication at the time of his separation to treat an ear problem involving hearing loss and that the problem has persisted continuously and worsened through the present time.  The Board finds that a thorough reading of the Veteran's contentions reflects that he is very likely referring to his documented receipt of treatment for the otitis media at the time of his separation during his multiple statements referencing receiving treatment for "hearing loss."  The Veteran's August 2009 substantive appeal refers to having been prescribed medication for "hearing loss" while he was in Vietnam, and the Veteran reiterated in his October 2010 Board hearing testimony that "when I got discharged I was taking medication for hearing loss .... the doctor just give it to you, and that was it.  It's been steadily getting worse every, all, since then."

As hearing loss and otitis media are both symptomatic pathologies involving lay-perceivable symptoms of the ears, the Board believes that the Veteran's statements are reasonably read to be linking his contentions to his documented medical treatment for otitis media at the time of his separation from service.  Although only expressly referring to the symptom of hearing loss, the Veteran's statements indicate that the ear problem being treated with medication at the time of his separation has persisted continuously since that time and has been steadily getting worse.

The Veteran has been afforded a VA examination by a VA audiologist and provided a diagnosis of bilateral sensorineural hearing loss essentially on the basis of audiometric testing.  In October 2011, the VA audiologist presented an opinion concerning whether the current sensorineural hearing loss is etiologically linked to in-service noise exposure or "in service treatment for otitis media."  The Veteran has not been provided with a VA examination with an appropriate medical doctor to develop or clarify the matter of whether he may have any other manner of diagnosis or residual of the documented in-service otitis media; the record otherwise lacks development concerning the question of whether any persistence or residual of otitis media following service may be of etiological significance to the Veteran's current claimed ear problems.

Although the November 1967 treatment record refers to the otitis media as "acute," the treatment appears to have been ongoing very near to the conclusion of the Veteran's active duty service and the Veteran's contentions in this case appear to be that at least some of the symptoms for which he was being treated have persisted continuously since the time of his separation from service.  The Board finds that the Veteran's implied claim of entitlement to service connection for the otitis media diagnosis shown during military service (or any residuals thereof) is a distinct issue from that of entitlement to service connection for hearing loss, and the otitis media issue requires appropriate development and adjudication of its own by the RO prior to completion of appellate review. 

To ensure that the Veteran's contentions have been fully and properly considered, understanding those contentions with the benefit of all of the available information concerning the pertinent in-service treatment for ear pathology referenced in his claim, the Board believes that the Veteran's contentions have raised a claim of entitlement to service connection for otitis media.  The agency of original jurisdiction must adjudicate the issue of entitlement to service connection for otitis media (or any residuals thereof) to fully address the claim raised by the Veteran in this case before proper appellate review of the issue may proceed.

The Board further notes that the Veteran's contentions raise the possibility that his current hearing loss symptoms may be secondary to otitis media or some residual thereof.  Thus, should the Veteran prevail with his claim of entitlement to service connection for otitis media (or any residuals thereof), readjudication of the bilateral hearing loss issue to properly consider the secondary basis of service connection will be necessary.  The issues are therefore inextricably intertwined and the Board must defer final appellate review of the bilateral hearing loss issue at this time.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to adjudicate the Veteran's implied claim of entitlement to service connection for otitis media.  The Veteran should be provided with a formal written rating decision addressing this issue and advised of his appellate rights, including the notice of the steps necessary to complete an appeal from that determination.

2.  After completion of the above and any additional development deemed necessary, the RO should review the expanded record and readjudicate the issue of entitlement to service connection for bilateral hearing loss.  If the Veteran prevails in his claim of entitlement to service connection for otitis media (or any residual thereof), then the readjudication of the bilateral hearing loss issue should include consideration of whether service connection for bilateral hearing loss may be warranted as secondary to otitis media (or any residual thereof).  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


